Opinion issued March 29, 2007.
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00920-CV



IN RE ROYCE HOMES, L.P. AND ITS GENERAL PARTNER
HAMMERSMITH GROUP, INC., Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relators, Royce Homes, L.P. and its General
Partner Hammersmith Group, Inc., challenge the trial court's (1) July 31, 2006 order
appointing Tom McDonald arbitrator, August 22, 2006 order denying relators'
motion to compel the real parties in interest to abide by an arbitration agreement, and
September 1, 2006 order denying relators' motion for reconsideration.
	We deny the petition for writ of mandamus.
	We vacate our order of October 10, 2006, staying the arbitration and
accompanying pretrial deadlines in the underlying case.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Hanks. 
 
1.                
        ---